Case 3:19-cv-21248-BRM-LHG Document 70 Filed 09/03/20 Page 1 of 3 PageID: 1074




 RIKER DANZIG SCHERER
  HYLAND & PERRETTI LLP
 By: Stuart Lederman (# 6620)
 Headquarters Plaza
 One Speedwell Avenue
 Morristown, New Jersey 07962-1981
 Tel: 973.451.8456/Fax: 973.451.8678

 WATT TIEDER HOFFAR &
    FITZGERALD, LLP
 By: Kathleen Olden Barnes (pro hac vice)
 1765 Greensboro Station Place
 Suite 1000
 McLean, Virginia 22102
 Tel: 703.749.1000/Fax: 703.893.8029

 Attorneys for Defendants
 Jacobs Architects/Engineers, Inc. and
 Jacobs Consultancy Inc.


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 THE TRUSTEES OF
 PRINCETON UNIVERSITY,

                   Plaintiff,

        v.                                          Civil Action No. 3:19-cv-21248-BRM-LHG
 TOD WILLIAMS BILLIE TSIEN
 ARCHITECTS, LLP; JACOBS
 ARCHITECTS/ENGINEERS,
 INC.; and JACOBS
 CONSULTANCY INC.,

                   Defendants.


              APPLICATION FOR AN EXTENSION OF TIME TO ANSWER,
                         MOVE OR OTHERWISE REPLY

        COME NOW Defendants, Jacobs Architects/Engineers, Inc. and Jacobs Consultancy, Inc.,

 in accordance with Local Rule 6.1(B), and submit this Application for a Clerk's Order extending
Case 3:19-cv-21248-BRM-LHG Document 70 Filed 09/03/20 Page 2 of 3 PageID: 1075




 the time within which Jacobs Architects/Engineers, Inc. and Jacobs Consultancy, Inc. (collectively

 “the Jacobs Entities”), may answer, move or otherwise reply to the Third-Party Complaint filed by

 Defendant, Todd Williams Billie Tsien Architects, Inc., and it is represented that:

        1.      The Jacobs Entities have not been granted any prior extension of the time for

 filing their pleading in response to the Third-Party Complaint;

        2.      Service of Process was completed on August 14, 2020;

        3.      The Jacobs Entities’ time to answer, move or otherwise respond to the Third-

 Party Complaint will expire on September 4, 2020; and

        4.      Counsel for the Jacobs Entities has conferred with counsel for Todd Williams

 Billie Tsien Architects, Inc. and there is no objection to the requested extension of time.

                                                       RIKER DANZIG SCHERER
                                                         HYLAND & PERRETTI LLP
                                                       Attorneys for Defendants
                                                       Jacobs Architects/Engineers, Inc. and
                                                       Jacobs Consultancy Inc.



                                                       __/s/ Stuart M. Lederman _________
 Dated: September 3, 2020                              By: Stuart M. Lederman




                                                  2
Case 3:19-cv-21248-BRM-LHG Document 70 Filed 09/03/20 Page 3 of 3 PageID: 1076




                                             ORDER

        The above application is ORDERED/GRANTED and the time for Defendants to answer,

 move or otherwise reply to the Complaint in this matter is extended to September 18, 2020.

 ORDER DATED: _____________




                                                     WILLIAM T. WALSH, Clerk


                                                     By:______________________________________
                                                        Deputy Clerk




                                                 3
